United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                  No. 96-2953
                                  ___________

Rafeal Arlandos Jackson,               *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
Unknown Smith, COI; Desiree            *
Skiles-Crocker;                        *
                                       *
            Appellees,                 *
                                       *
Ralph Nichols; Lonnie Salts,           *
Lieutenant; Sharon Perkins, Captain;   *
Greg Dunn, Sergeant; Beverly           *
Howell, Sergeant;                      *   Appeal from the United States
                                       *   District Court for the
            Defendants,                *   Eastern District of Missouri.
                                       *
William Major, Sergeant; Albert        *
Schultz, Sergeant; Larry Youngman,     *        [UNPUBLISHED]
C.O. (I);                              *
             Appellees,                *
                                       *
Dennis Crocker, C.O. (I);              *
Francis Sancegraw, C.O. (I);           *
Unknown King, C.O. (I);                *
                                       *
            Defendants,                *
                                       *
David Nichols,                         *
                                       *
             Appellee.                    *
                                     ___________

                         Submitted: June 11, 1997
                             Filed: June 16, 1997
                                   ___________

Before BOWMAN,WOLLMAN, and BEAM, Circuit Judges.
                        ___________

PER CURIAM.

       After the district court1 granted summary judgment to defendants in a 42 U.S.C.
§ 1983 action brought by Rafeal Arlandos Jackson, who was proceeding in forma
pauperis, defendants submitted a bill of costs. The district court overruled Jackson's
ensuing objection to the bill, concluding that he could make partial payments until the
costs were satisfied. This appeal followed, in which Jackson challenges the district
court's ruling on costs, arguing that he is indigent and unable to pay, and that he was
entitled to a determination of his ability to pay. We reject Jackson's arguments and
affirm.

       Initially, we note that the district court clearly indicated it had considered
Jackson's financial status, as submitted to the court through Jackson's affidavit and his
prison-account statement. We also conclude that the district court did not abuse its
discretion in assessing costs against Jackson. See Slagenweit v. Slagenweit, 63 F.3d
719, 721 (8th Cir. 1995) (per curiam) (standard of review). A prevailing party may
recover costs as a matter of course, if not precluded by federal law, whether the
unsuccessful party is fee-paying or indigent. See 28 U.S.C. § 1915(f); Fed. R. Civ. P.


      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
54(d); McGill v. Faulkner, 18 F.3d 456, 459 (7th Cir.), cert. denied, 513 U.S. 889
(1994); Weaver v. Tooms, 948 F.2d 1004, 1008 (6th Cir. 1991); cf. Galvan v. Cameron
Mutual Ins. Co., 831 F.2d 804, 805-06 (8th Cir. 1987) (per curiam) (appellate courts
may assess costs against in forma pauperis litigants). Jackson provided no breakdown
of expenses or other information showing that portions of the deposits in his prison
account are not available for partial payments of costs. See McGill, 18 F.3d at 459.

      We decline to address Jackson's assertions and arguments raised for the first time
on appeal. See Renfro v. Swift Eckrich, Inc., 53 F.3d 1460, 1464 (8th Cir. 1995);
Kohley v. United States, 784 F.2d 332, 334 (8th Cir. 1986) (per curiam).

      Accordingly, we affirm.

      A true copy.

             Attest:

                    CLERK,      U.     S.     COURT     OF    APPEALS,        EIGHTH
CIRCUIT.




                                            -3-